UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 7/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (37.5%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $4,496,467 $4,528,886 Ser. 07-1, Class A3, 5.449s, 2049 1,996,000 2,092,712 Ser. 07-1, Class XW, IO, 0.308s, 2049 11,323,038 135,328 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.716s, 2035 22,342,247 73,729 Ser. 04-4, Class XC, IO, 0.437s, 2042 26,779,518 430,106 Ser. 04-5, Class XC, IO, 0.425s, 2041 46,204,689 646,866 Ser. 07-5, Class XW, IO, 0.421s, 2051 22,868,014 381,663 Ser. 05-1, Class XW, IO, 0.078s, 2042 346,084,897 200,037 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.31s, 2032 379,000 407,006 Ser. 07-PW17, Class A3, 5.736s, 2050 (F) 9,318,000 9,780,459 FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 2,554,930 2,711,998 Ser. 06-PW14, Class A2, 5.123s, 2038 1,755,000 1,767,862 Ser. 04-PR3I, Class X1, IO, 0.266s, 2041 8,428,739 152,156 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.206s, 2038 (F) 15,770,244 257,016 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 3,248,000 3,438,912 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.159s, 2049 91,307,947 1,116,696 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 1,208,163 1,217,042 Ser. 07-CD4, Class A2B, 5.205s, 2049 2,040,000 2,072,755 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 55,126,576 803,745 Ser. 07-CD4, Class XC, IO, 0.128s, 2049 179,927,208 1,583,359 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 510,690 534,015 Ser. 98-C2, Class F, 5.44s, 2030 2,632,246 2,726,939 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.186s, 2046 63,670,862 731,839 Ser. 05-LP5, Class XC, IO, 0.176s, 2043 29,049,391 282,319 Ser. 05-C6, Class XC, IO, 0.062s, 2044 51,495,641 299,218 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.74s, 2035 468,145 318,339 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.742s, 2034 9,156,605 1,235,923 Ser. 05-R3, Class AS, IO, 5.618s, 2035 593,214 82,450 FRB Ser. 04-R2, Class 1AF1, 0.607s, 2034 9,035,696 7,228,557 FRB Ser. 05-R3, Class AF, 0.587s, 2035 582,914 486,733 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.207s, 2041 2,834,000 2,929,740 FRB Ser. 07-C4, Class A2, 5.799s, 2039 8,293,681 8,416,633 Ser. 07-C5, Class AAB, 5.62s, 2040 4,243,000 4,486,882 Ser. 07-C2, Class A2, 5.448s, 2049 1,437,634 1,448,167 Ser. 07-C1, Class AAB, 5.336s, 2040 5,218,000 5,522,731 Ser. 06-C5, Class AX, IO, 0.198s, 2039 29,048,132 465,787 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.107s, 2049 94,686,454 630,233 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 1,550,000 1,561,625 Ser. 03-CPN1, Class E, 4.891s, 2035 1,341,000 1,319,517 Ser. 04-C3, Class A3, 4.302s, 2036 3,396 3,395 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,640,000 2,758,890 FRB Ser. 03-CK2, Class G, 5.744s, 2036 2,345,000 2,352,062 Ser. 03-C3, Class AX, IO, 1.728s, 2038 66,622,301 1,552,679 Ser. 02-CP3, Class AX, IO, 1.401s, 2035 27,944,856 238,839 Ser. 04-C4, Class AX, IO, 0.355s, 2039 6,376,435 144,745 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.22s, 2031 3,188,000 3,450,263 Ser. 99-CG2, Class B3, 6.1s, 2032 114,995 114,971 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 2,046,746 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.043s, 2037 2,231,608 3,460,990 IFB Ser. 2976, Class LC, 23.736s, 2035 291,447 448,758 IFB Ser. 2979, Class AS, 23.59s, 2034 249,100 348,479 IFB Ser. 3072, Class SB, 22.966s, 2035 1,133,956 1,708,959 IFB Ser. 3249, Class PS, 21.66s, 2036 1,099,616 1,624,338 IFB Ser. 3065, Class DC, 19.301s, 2035 1,171,658 1,625,300 IFB Ser. 2990, Class LB, 16.469s, 2034 1,513,413 1,950,048 IFB Ser. 3835, Class SN, 15.659s, 2041 9,947,034 12,957,503 IFB Ser. 3287, Class SE, IO, 6.514s, 2037 4,290,325 734,375 IFB Ser. 3398, Class SI, IO, 6.464s, 2036 4,365,932 572,679 IFB Ser. 3752, Class JS, IO, 6.414s, 2040 12,267,677 2,202,874 IFB Ser. 3485, Class SI, IO, 6.364s, 2036 1,595,762 277,072 IFB Ser. 3751, Class SB, IO, 5.854s, 2039 20,573,644 3,294,458 IFB Ser. 3852, Class NT, 5.814s, 2041 4,130,882 3,948,297 IFB Ser. 3852, Class TB, 5.814s, 2041 2,809,355 2,694,452 IFB Ser. 3752, Class PS, IO, 5.814s, 2040 9,778,727 1,719,882 IFB Ser. 3725, Class CS, IO, 5.814s, 2040 12,856,323 2,016,129 Ser. 3672, Class PI, IO, 5 1/2s, 2039 7,104,997 1,371,549 Ser. 3645, Class ID, IO, 5s, 2040 483,727 75,940 Ser. 3632, Class CI, IO, 5s, 2038 563,003 90,880 Ser. 3626, Class DI, IO, 5s, 2037 394,442 42,107 Ser. 3623, Class CI, IO, 5s, 2036 355,158 60,248 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,787,890 413,539 Ser. 3707, Class PI, IO, 4 1/2s, 2025 16,546,922 2,233,504 Ser. 3768, Class MI, IO, 4s, 2035 63,453,061 8,396,598 Ser. 3736, Class QI, IO, 4s, 2034 14,429,246 1,783,928 Ser. 3740, Class KI, IO, 4s, 2033 20,253,792 2,433,898 Ser. 3692, Class KI, IO, 4s, 2024 59,710,456 4,913,215 Ser. 3707, Class HI, IO, 4s, 2023 5,600,229 508,557 Ser. T-56, Class A, IO, 0.524s, 2043 14,976,338 271,446 Ser. T-56, Class 3, IO, 0.471s, 2043 5,214,297 2,444 Ser. T-56, Class 1, IO, 0.292s, 2043 18,146,802 11,342 Ser. T-56, Class 2, IO, 0.119s, 2043 6,249,830 582 Ser. 3369, Class BO, PO, zero %, 2037 80,413 71,314 Ser. 3327, Class IF, IO, zero %, 2037 46,397 261 Ser. 3369, PO, zero %, 2037 17,244 16,284 Ser. 3391, PO, zero %, 2037 168,761 139,231 Ser. 3300, PO, zero %, 2037 1,384,598 1,232,532 Ser. 3206, Class EO, PO, zero %, 2036 55,834 47,716 Ser. 3175, Class MO, PO, zero %, 2036 171,991 146,702 Ser. 3210, PO, zero %, 2036 45,460 39,590 FRB Ser. 3326, Class YF, zero %, 2037 73,416 64,239 FRB Ser. 3147, Class SF, zero %, 2036 237,181 213,330 FRB Ser. 3117, Class AF, zero %, 2036 58,437 54,346 FRB Ser. 3326, Class WF, zero %, 2035 159,007 131,120 FRB Ser. 3033, Class YF, zero %, 2035 1,847 1,819 FRB Ser. 3036, Class AS, zero %, 2035 75,964 58,729 FRB Ser. 3003, Class XF, zero %, 2035 96,505 94,828 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.862s, 2037 1,058,583 2,184,366 IFB Ser. 06-62, Class PS, 38.777s, 2036 2,262,223 4,111,855 IFB Ser. 06-8, Class HP, 23.88s, 2036 1,151,141 1,720,634 IFB Ser. 05-45, Class DA, 23.733s, 2035 2,324,202 3,563,746 IFB Ser. 05-122, Class SE, 22.445s, 2035 2,159,963 3,137,710 IFB Ser. 05-75, Class GS, 19.688s, 2035 991,397 1,386,451 IFB Ser. 05-106, Class JC, 19.543s, 2035 1,098,053 1,545,631 IFB Ser. 05-83, Class QP, 16.907s, 2034 267,776 361,249 IFB Ser. 11-4, Class CS, 12.526s, 2040 3,181,371 3,638,591 IFB Ser. 11-27, Class AS, IO, 6.293s, 2041 19,870,407 3,622,971 IFB Ser. 10-35, Class SG, IO, 6.213s, 2040 42,403,281 8,667,231 IFB Ser. 10-134, Class SD, IO, 5.813s, 2040 11,964,292 2,253,351 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 13,169,891 1,692,845 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 29,614,311 2,921,730 Ser. 03-W10, Class 1, IO, 1.492s, 2043 12,564,641 565,409 Ser. 01-50, Class B1, IO, 0.421s, 2041 1,225,376 15,317 Ser. 03-34, Class P1, PO, zero %, 2043 302,186 228,150 Ser. 07-64, Class LO, PO, zero %, 2037 289,868 258,400 Ser. 07-14, Class KO, PO, zero %, 2037 629,429 533,850 Ser. 06-125, Class OX, PO, zero %, 2037 173,812 152,833 Ser. 06-84, Class OT, PO, zero %, 2036 111,792 99,276 Ser. 06-46, Class OC, PO, zero %, 2036 95,000 81,750 Ser. 04-61, Class CO, PO, zero %, 2031 339,071 337,660 FRB Ser. 06-104, Class EK, zero %, 2036 28,399 26,949 FRB Ser. 06-1, Class HF, zero %, 2032 10,992 10,998 IFB Ser. 06-48, Class FG, zero %, 2036 102,370 93,401 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.301s, 2033 4,349,465 187 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,238,308 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 746,200 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 3,092,000 3,205,001 Ser. 05-C2, Class XC, IO, 0.128s, 2043 51,147,539 404,066 Ser. 07-C1, Class XC, IO, 0.083s, 2049 132,797,001 676,919 Ser. 05-C3, Class XC, IO, 0.074s, 2045 325,193,527 1,628,579 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.231s, 2029 3,984,580 134,631 Ser. 05-C1, Class X1, IO, 0.251s, 2043 35,946,898 508,070 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 163,071 148,395 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.7s, 2041 17,765,536 26,272,740 IFB Ser. 10-158, Class SD, 14.441s, 2040 2,780,250 3,333,381 IFB Ser. 11-70, Class WS, 9.328s, 2040 11,858,000 11,624,279 IFB Ser. 11-56, Class MS, 6.89s, 2041 5,975,325 6,022,769 IFB Ser. 11-56, Class SG, 6.89s, 2041 3,325,679 3,358,603 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 30,337,961 5,627,146 IFB Ser. 10-85, Class AS, IO, 6.464s, 2039 7,550,835 1,406,343 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 13,355,918 2,516,255 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 8,229,495 1,338,116 IFB Ser. 10-85, Class SN, IO, 5.754s, 2040 38,460,171 7,086,287 IFB Ser. 11-70, Class SM, IO, 5.704s, 2041 5,789,000 1,487,020 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 11,858,000 2,115,467 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 92,919 Ser. 11-70, PO, zero %, 2041 41,030,589 30,677,340 Ser. 10-151, Class KO, PO, zero %, 2037 1,673,430 1,468,736 Ser. 06-36, Class OD, PO, zero %, 2036 116,515 108,116 Ser. 99-31, Class MP, PO, zero %, 2029 43,215 38,029 FRB Ser. 07-35, Class UF, zero %, 2037 30,235 28,790 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 6,469,446 6,543,784 Ser. 05-GG5, Class A2, 5.117s, 2037 752,045 757,119 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,592,374 Ser. 05-GG3, Class XC, IO, 0.412s, 2042 90,048,955 1,302,585 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 2,766,329 2,807,824 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 726,467 733,732 Ser. 04-C1, Class X1, IO, 0.974s, 2028 873,754 87 Ser. 03-C1, Class X1, IO, 0.841s, 2040 15,320,675 127,416 Ser. 06-GG6, Class XC, IO, 0.093s, 2038 116,127,307 223,057 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.569s, 2035 766,450 109,219 IFB Ser. 04-4, Class 1AS, IO, 5.384s, 2034 311,231 45,786 FRB Ser. 04-4, Class 1AF, 0.587s, 2034 311,231 248,985 FRB Ser. 05-RP1, Class 1AF, 0.537s, 2035 766,450 613,160 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 364,007 377,657 FRB Ser. 07-LD12, Class A3, 5.987s, 2051 25,166,000 26,727,462 Ser. 07-C1, Class ASB, 5.857s, 2051 1,811,000 1,943,621 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 2,929,000 3,110,348 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 7,839,000 7,944,179 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,509,977 1,511,808 Ser. 06-LDP8, Class X, IO, 0.563s, 2045 61,822,539 1,320,882 Ser. 07-LDPX, Class X, IO, 0.338s, 2049 42,284,452 501,028 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 31,421,456 402,195 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 271,838 271,374 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 1,599,000 1,559,555 Ser. 03-ML1A, Class X1, IO, 1.294s, 2039 36,726,921 611,162 Ser. 05-LDP2, Class X1, IO, 0.312s, 2042 145,370,574 2,153,825 Ser. 07-CB20, Class X1, IO, 0.143s, 2051 74,529,170 811,332 Ser. 05-CB12, Class X1, IO, 0.085s, 2037 32,510,873 258,286 Ser. 06-LDP6, Class X1, IO, 0.056s, 2043 60,913,176 219,287 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 564,810 Ser. 99-C1, Class G, 6.41s, 2031 601,777 568,679 FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 5,296,000 5,398,470 Ser. 98-C4, Class G, 5.6s, 2035 474,000 498,411 Ser. 98-C4, Class H, 5.6s, 2035 808,000 862,857 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 6,405,305 6,579,515 Ser. 07-C7, Class A2, 5.588s, 2045 3,486,000 3,556,085 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 4,078,000 4,175,120 Ser. 03-C5, Class F, 4.843s, 2037 2,504,000 2,403,840 Ser. 07-C2, Class XW, IO, 0.557s, 2040 8,977,625 188,136 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.758s, 2037 10,239,774 132,371 Ser. 06-C7, Class XW, IO, 0.714s, 2038 47,254,271 1,170,332 Ser. 05-C3, Class XCL, IO, 0.41s, 2040 129,025,969 2,380,503 Ser. 06-C7, Class XCL, IO, 0.322s, 2038 73,345,059 1,120,155 Ser. 05-C2, Class XCL, IO, 0.28s, 2040 162,525,826 1,267,133 Ser. 07-C2, Class XCL, IO, 0.205s, 2040 208,365,841 2,477,220 Ser. 05-C5, Class XCL, IO, 0.171s, 2040 97,185,061 1,449,933 Ser. 06-C1, Class XCL, IO, 0 1/8s, 2041 131,533,597 1,356,374 Ser. 05-C7, Class XCL, IO, 0.105s, 2040 139,605,861 778,735 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.807s, 2027 3,467,996 2,881,829 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.687s, 2022 457,443 439,146 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.83s, 2030 496,000 528,327 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 1,730,176 1,825,239 Ser. 96-C2, Class JS, IO, 2.394s, 2028 (F) 322,257 8,867 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827s, 2050 1,837,000 1,962,203 Ser. 05-MCP1, Class XC, IO, 0.19s, 2043 41,113,938 448,142 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.383s, 2039 8,895,361 180,440 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.967s, 2049 3,281,000 3,605,961 Ser. 07-7, Class ASB, 5.744s, 2050 2,703,000 2,852,023 Ser. 07-5, Class A3, 5.364s, 2048 1,919,000 1,970,981 Ser. 07-6, Class A2, 5.331s, 2051 3,115,000 3,154,019 Ser. 2006-3, Class A2, 5.291s, 2046 3,393,930 3,392,916 FRB Ser. 06-4, Class A2FL, 0.306s, 2049 3,583,160 3,362,571 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.195s, 2037 3,034,694 182,082 Ser. 06-C4, Class X, IO, 5.572s, 2045 6,713,405 335,670 Ser. 05-C3, Class X, IO, 5 1/2s, 2044 2,011,965 120,718 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.752s, 2041 (F) 1,763,921 1,885,157 Ser. 07-HQ13, Class A2, 5.649s, 2044 5,721,000 5,881,567 Ser. 07-IQ14, Class A2, 5.61s, 2049 4,663,477 4,753,225 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 2,636,946 2,692,245 Ser. 06-T21, Class A2, 5.09s, 2052 1,309,680 1,311,383 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 1,078,792 963,470 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.112s, 2042 (F) 14,723,665 73,716 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 2,146,000 2,165,614 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 430,286 451,310 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 7,560 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.861s, 2036 15,928,252 165,654 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 6,155,130 3,908,508 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.537s, 2034 314,120 242,658 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 35,494,362 4,969,211 Ser. 07-4, Class 1A4, IO, 1s, 2045 47,977,482 1,949,085 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.537s, 2035 3,632,375 2,760,605 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 5,921,000 5,900,082 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 3,240,851 3,224,647 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.738s, 2049 3,903,471 4,026,235 Ser. 06-C27, Class A2, 5.624s, 2045 332,946 332,618 Ser. 2006-C28, Class A2, 5 1/2s, 2048 7,977,778 7,995,897 Ser. 07-C30, Class APB, 5.294s, 2043 2,272,000 2,406,750 Ser. 07-C30, Class A3, 5.246s, 2043 2,703,000 2,752,988 Ser. 05-C17, Class AJ, 5.224s, 2042 1,395,000 1,379,934 Ser. 07-C34, IO, 0.379s, 2046 18,452,934 286,390 Ser. 06-C29, IO, 0.37s, 2048 218,507,308 3,251,389 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 574,000 344,400 Ser. 03-C3, Class IOI, IO, 1.062s, 2035 15,282,831 186,296 Ser. 05-C18, Class XC, IO, 0.104s, 2042 25,390,568 202,109 Ser. 06-C26, Class XC, IO, 0.048s, 2045 11,505,353 34,401 Ser. 06-C23, Class XC, IO, 0.048s, 2045 157,197,271 686,952 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 64,500 Total mortgage-backed securities (cost $466,070,611) CORPORATE BONDS AND NOTES (26.0%) (a) Principal amount Value Basic materials (2.1%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $835,000 $1,084,725 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 935,000 1,216,102 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 1,575,000 1,651,408 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 885,100 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 1,210,000 1,380,913 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 505,000 667,152 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 3,082,000 3,351,675 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 565,399 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,242,621 International Paper Co. sr. unsec. notes 9 3/8s, 2019 958,000 1,268,746 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 665,331 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,721,240 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 900,000 1,034,220 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 885,698 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 2,536,197 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,298,311 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 788,527 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 712,601 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 164,000 208,690 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 294,000 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 76,000 92,629 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,211,515 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 152,064 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 686,877 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 850,000 919,063 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,393,000 1,831,965 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 519,315 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 619,567 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 743,676 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 740,987 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 111,943 Communication services (2.7%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,855,519 American Tower Corp. sr. unsec. notes 7s, 2017 1,210,000 1,426,540 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 1,140,000 1,135,446 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,330,489 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 645,000 715,645 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,570,000 2,017,794 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 2,025,000 1,958,817 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 855,000 862,146 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 1,018,061 Comcast Cable Holdings LLC debs. 9.8s, 2012 75,000 78,336 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 643,848 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 450,033 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,976,156 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 805,000 877,510 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 30,000 32,015 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,904,438 France Telecom notes 8 1/2s, 2031 (France) 340,000 476,924 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 878,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 215,000 233,813 NBC Universal, Inc. 144A notes 6.4s, 2040 845,000 938,547 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 734,315 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,130,959 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 2,425,000 2,554,943 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 3,174,889 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.999s, 2018 (Italy) 485,000 511,152 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 378,566 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,504,275 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,392,775 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 423,943 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 398,692 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 401,138 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 537,864 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,147,471 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 789,697 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 994,763 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 231,848 Consumer cyclicals (2.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 1,095,000 1,186,950 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 693,375 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 2,400,000 2,931,761 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,246,423 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,635,000 1,688,138 DR Horton, Inc. sr. notes 7 7/8s, 2011 415,000 415,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,005,000 1,118,063 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 1,550,000 1,549,636 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 2,180,000 2,373,475 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 955,173 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 755,857 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 2,760,000 2,805,664 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,795,535 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 869,400 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 1,049,021 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 908,283 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,060,000 1,086,541 Owens Corning company guaranty sr. unsec. notes 9s, 2019 672,000 809,760 QVC Inc. 144A sr. notes 7 1/8s, 2017 535,000 573,788 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 799,000 729,088 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 1,900,822 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,315,749 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 382,150 Time Warner, Inc. debs. 9.15s, 2023 675,000 935,524 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 910,000 1,226,561 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 1,735,000 2,315,429 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 2,013,000 2,934,521 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 252,000 328,377 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,496,904 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 990,140 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 1,310,000 1,576,957 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 2,256,431 2,679,963 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,615,190 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 675,000 894,317 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 1,735,000 1,758,548 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 220,593 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 85,000 105,083 Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 590,000 663,247 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,533,676 Kroger Co. company guaranty 6 3/4s, 2012 5,000 5,205 Kroger Co. company guaranty 6.4s, 2017 605,000 724,088 Kroger Co. sr. notes 6.15s, 2020 200,000 235,989 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 830,070 McDonald's Corp. sr. unsec. bond 6.3s, 2037 530,000 647,925 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 868,476 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 555,000 556,388 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 675,000 804,938 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,604,417 Energy (1.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 856,000 881,680 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,455,738 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,021,219 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 663,040 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 835,000 912,238 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 600,495 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 850,313 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 394,048 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,099,220 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 203,538 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,079,975 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 550,000 567,875 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 319,000 323,785 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,170,965 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 740,000 799,200 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 2,748,600 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,117,769 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,320,000 1,369,621 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 1,125,000 1,506,008 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 231,762 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 277,671 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 470,000 514,650 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 435,078 Financials (9.3%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,507,387 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,027,422 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,046,704 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.486s, 2017 1,035,000 981,884 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,861,391 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 210,000 228,900 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,586,890 AON Corp. jr. unsec. sub. notes 8.205s, 2027 3,255,000 3,788,885 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,514,676 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 2,665,000 2,709,551 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,677,240 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 934,730 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 3,331,000 4,130,440 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 2,942,835 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,183,992 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,027,207 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 336,375 335,148 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,319,672 Citigroup, Inc. sr. unsec. sub. FRN 0.522s, 2016 1,961,000 1,780,853 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,216,866 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 617,608 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 543,013 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 105,714 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 505,610 Countrywide Financial Corp. FRN Ser. MTN, 0.709s, 2012 1,090,000 1,087,406 Developers Diversified Realty Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 910,000 1,076,856 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 439,439 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 64,000 68,847 Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 2,235,000 2,283,388 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,804,205 GATX Financial Corp. notes 5.8s, 2016 455,000 506,459 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,684,574 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.466s, 2016 895,000 854,457 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 428,883 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 3,230,000 3,084,650 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 655,488 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,106,308 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,525,580 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,655,000 3,842,860 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 1,871,445 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 924,453 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,098,354 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 695,125 ING Bank NV 144A sr. unsec. notes FRN 1.297s, 2013 (Netherlands) 2,160,000 2,160,138 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 883,813 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 455,036 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,479,066 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,691,031 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 520,000 547,305 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 5,420,000 5,374,418 Loews Corp. notes 5 1/4s, 2016 385,000 427,899 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 2,973,462 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 320,000 329,839 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,270,696 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,679,701 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 783,311 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,053,877 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 1,090,000 1,068,200 Nationwide Financial Services notes 5 5/8s, 2015 500,000 542,329 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 660,000 700,506 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 107,528 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,069,922 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 2,224,000 2,262,920 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 970,693 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 377,000 394,097 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,722,556 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 412,090 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 338,074 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,285,050 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 634,530 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.122s, 2017 160,000 151,823 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 373,848 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,685,615 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 805,000 920,022 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 626,000 882,307 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 1,278,000 1,432,987 Societe Generale SA 144A jr. unsec. sub. bonds FRB 0.996s, 2017 (France) 1,090,000 766,019 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 730,405 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,069,968 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 1,837,755 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 1,180,000 1,239,706 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,130,687 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,875,000 2,171,415 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,264,531 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 345,000 371,121 Wells Fargo Bank NA unsec. sub. notes FRN 0.471s, 2016 1,180,000 1,106,611 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 750,000 781,840 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 565,742 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 1,992,420 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 1,655,000 1,634,313 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,229,089 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 259,684 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 126,706 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 390,000 417,446 WellPoint, Inc. notes 7s, 2019 225,000 274,996 Technology (0.5%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 955,000 1,037,369 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 243,800 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 822,000 897,785 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 166,850 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 2,590,000 2,979,909 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 912,868 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 1,115,000 1,148,504 Transportation (0.6%) American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 290,000 292,175 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 421,667 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 693,000 754,895 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,580,183 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 962,898 1,021,875 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 480,222 509,035 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,159,781 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,138,297 1,139,777 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 218,926 236,987 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 427,161 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 485,242 486,455 Utilities and power (3.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 547,379 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 605,680 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 900,175 Beaver Valley Funding Corp. sr. bonds 9s, 2017 530,000 576,958 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 1,115,206 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,924,854 2,122,081 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,829,747 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.199s, 2013 625,000 618,750 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 295,871 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 523,800 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 840,876 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,899,555 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 1,730,757 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,079,749 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,187,724 Electricite de France 144A sr. notes 4.6s, 2020 (France) 255,000 272,478 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 693,937 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 2,390,000 2,390,595 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 805,000 804,734 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 1,260,000 1,314,259 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 1,770,000 1,830,875 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,108 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 510,000 534,232 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 600,000 668,953 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,031,312 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 374,329 Kansas Gas & Electric bonds 5.647s, 2021 652,662 704,836 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 1,525,000 1,672,721 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,132,628 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 483,218 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 360,000 426,514 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 1,200,000 1,364,540 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 795,000 1,050,348 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 466,000 479,014 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 342,656 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 857,242 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 549,736 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 1,013,164 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 823,326 824,050 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 562,274 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,392,444 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 264,202 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 155,957 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 818,857 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 403,811 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 2,870,000 3,757,105 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 560,000 673,751 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 966,292 Total corporate bonds and notes (cost $327,755,075) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (17.3%) (a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 $43,862 $42,899 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 9,827 10,576 4 1/2s, TBA, August 1, 2041 213,000,000 222,352,021 4s, TBA, August 1, 2041 11,000,000 11,175,313 3 1/2s, March 1, 2041 162,199 158,829 Total U.S. government agency mortgage obligations (cost $232,088,773) U.S. TREASURY OBLIGATIONS (0.7%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 3/8s July 15, 2018 (i) $2,861,060 $3,198,493 1/8s April 15, 2015 (i) 3,555,238 3,716,646 U.S. Treasury Notes 7/8s February 29, 2012 (i) 437,000 440,195 5/8s, July 31, 2012 (i) 2,211,000 2,225,195 2 5/8s, November 15, 2020 (SEGSF) 416,000 412,620 Total U.S. treasury obligations (cost $9,971,124) ASSET-BACKED SECURITIES (9.0%) (a) Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.347s, 2036 $7,152,974 $4,917,670 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.337s, 2036 973,000 416,226 Bombardier Capital Mortgage Securitization Corp. Ser. 99-A, Class A4, 6.475s, 2025 3,423,500 3,383,750 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 3,577,750 2,897,977 Ser. 00-5, Class A6, 7.96s, 2032 1,876,245 1,519,758 Ser. 02-1, Class M1F, 7.954s, 2033 2,468,000 2,731,564 Ser. 01-1, Class A5, 7.49s, 2031 5,228,532 5,338,007 Ser. 01-4, Class A4, 7.36s, 2033 2,577,985 2,713,329 Ser. 00-6, Class A5, 7.27s, 2031 5,225,445 5,487,763 FRB Ser. 02-1, Class M1A, 2.236s, 2033 3,400,000 2,946,448 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.477s, 2036 2,200,000 1,540,000 FRB Ser. 07-BC2, Class 2A3, 0.427s, 2037 10,794,000 4,749,360 FRB Ser. 07-3, Class 2A2, 0.357s, 2047 4,075,000 2,864,407 FRB Ser. 07-11, Class 2A2, 0.307s, 2047 5,985,000 4,967,550 FRB Ser. 07-1, Class 2A2, 0.287s, 2037 6,882,000 5,041,065 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.187s, 2037 417,000 323,175 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.937s, 2032 336,323 63,901 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 7,953,711 7,098,687 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,643,000 1,663,800 Ser. 97-6, Class A9, 7.55s, 2029 421,264 446,342 Ser. 95-8, Class B1, 7.3s, 2026 284,587 283,483 Ser. 96-1, Class M1, 7s, 2027 1,873,129 1,974,981 Ser. 1997-5, Class M1, 6.95s, 2029 4,975,000 4,676,500 Ser. 99-2, Class A6, 6.92s, 2030 5,293,000 5,011,809 Ser. 99-3, Class A7, 6.74s, 2031 2,767,578 2,770,174 Ser. 99-2, Class A7, 6.44s, 2030 1,498,295 1,573,049 Ser. 99-1, Class A6, 6.37s, 2025 485,861 500,892 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,209,274 2,231,367 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.617s, 2035 7,131,000 5,134,320 FRB Ser. 05-9, Class 2A3, 0.557s, 2035 8,000,000 5,780,000 FRB Ser. 05-6, Class A3, 0.557s, 2035 2,405,000 1,766,038 FRB Ser. 05-11, Class 3A4, 0.437s, 2035 1,444,440 1,191,663 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-CW1, Class A4, 0.337s, 2036 3,190,800 2,281,422 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 5,900,000 5,546,000 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 4,257,734 3,874,538 FRB Ser. 02-A, Class M2, 2.437s, 2032 453,000 407,700 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 383,899 379,256 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 626,586 631,617 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.347s, 2036 761,410 370,664 FRB Ser. 06-2, Class A2C, 0.337s, 2036 1,017,000 554,415 Oakwood Mortgage Investors, Inc. Ser. 02-B, Class A3, 6.06s, 2025 4,858,825 4,767,722 Ser. 02-C, Class A1, 5.41s, 2032 3,236,936 3,107,458 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 276,059 264,585 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.347s, 2037 1,530,344 924,998 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.397s, 2036 1,730,000 557,032 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.357s, 2036 724,562 542,261 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,117,860 167,757 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,475,703 177,084 Vanderbilt Mortgage Finance Ser. 01-B, Class A5, 6.96s, 2031 2,767,000 2,897,633 Total asset-backed securities (cost $127,810,864) PURCHASED OPTIONS OUTSTANDING (3.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $17,914,396 $822,808 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 17,914,396 692,391 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 17,914,396 691,496 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 17,914,396 588,667 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 7,165,758 324,895 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 7,165,758 235,682 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 36,976,670 799,436 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 36,976,670 295,813 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 43,824,202 1,080,267 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 43,824,202 514,058 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 50,294,883 1,402,221 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 50,294,883 755,429 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 17,914,396 839,469 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 17,914,396 568,424 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 62,587,700 10,014 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 62,587,700 7,499,258 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 44,173,635 1,818,629 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 44,173,635 576,466 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 9,565,864 581,318 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 9,565,864 291,663 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 22,813,114 1,459,583 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 22,813,114 718,841 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 50,409,950 2,307,263 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 50,409,950 903,346 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 38,581,487 2,140,115 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 38,581,487 908,208 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 58,416,843 1,569,661 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 58,416,843 553,208 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 25,184,158 1,183,655 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25 2022. Jul-12/3.54 25,184,158 792,042 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 17,910,412 794,148 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 17,910,412 591,760 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 29,833,100 4,105,333 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 29,833,100 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.585% versus the three month USD-LIBOR-BBA maturing August 8, 2041. Aug-11/4.585 100,000,000 14,279,000 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.585% versus the three month USD-LIBOR-BBA maturing August 8, 2041. Aug-11/4.585 100,000,000 — Total purchased options outstanding (cost $46,982,874) MUNICIPAL BONDS AND NOTES (0.3%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $937,167 IL State G.O. Bonds 4.421s, 1/1/15 410,000 426,990 4.071s, 1/1/14 1,220,000 1,273,887 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 789,365 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 839,786 Total municipal bonds and notes (cost $3,925,401) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $748,000 $799,558 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 800,000 828,031 Total foreign government bonds and notes (cost $1,577,290) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.23s, 2015 $334,037 $300,395 National Bedding Co., LLC bank term loan FRN Ser. B, 3 3/4s, 2013 149,981 148,856 Polypore, Inc. bank term loan FRN Ser. B, 2.19s, 2014 390,249 385,371 SunGard Data Systems, Inc. bank term loan FRN 1.936s, 2014 9,062 8,832 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.853s, 2016 187,760 186,704 Total senior loans (cost $991,355) SHORT-TERM INVESTMENTS (35.5%) (a) Principal amount/shares Value Interest in $653,165,000 joint tri-party repurchase agreement dated July 29, 2011 with Deutsche Bank Securities, Inc. due August 1, 2011 - maturity value of $16,931,282 for an effective yield of 0.02% (collateralized by various Freddie Mac securities with coupon rates ranging from 6.00% to 7.00% and due dates ranging from March 1, 2039 to November 1, 2039, valued at $666,228,300) $16,931,000 $16,931,000 Putnam Money Market Liquidity Fund 0.05% (e) 304,781,857 304,781,857 Straight-A Funding, LLC 9,250,000 9,247,657 Federal Home Loan Bank discount notes with an effective yield of 0.019%, August 10, 2011 (SEGSF) 50,000,000 49,999,750 U.S. Treasury Bills with effective yields ranging from 0.043% to 0.091%, February 9, 2012 (SEG) (SEGSF) $1,344,000 1,343,436 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 (SEGSF) 12,246,000 12,241,809 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.094%, November 17, 2011 (SEGSF) 15,494,000 15,489,888 U.S. Treasury Bills with an effective yield of 0.151%, October 20, 2011 (SEG) (SEGSF) 13,097,000 13,089,418 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.103%, August 25, 2011 (SEG) (SEGSF) 56,837,000 56,829,498 Total short-term investments (cost $479,954,313) TOTAL INVESTMENTS Total investments (cost $1,697,127,680) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 630 $ 156,602,250 Jun-12 $(338,679) U.S. Treasury Bond 30 yr (Short) 386 50,927,875 Sep-11 (1,533,921) U.S. Treasury Bond 20 yr (Long) 1,303 166,946,875 Sep-11 4,884,969 U.S. Treasury Note 5 yr (Long) 570 69,223,828 Sep-11 1,107,745 U.S. Treasury Note 2 yr (Short) 878 193,091,407 Sep-11 (371,810) U.S. Treasury Note 10 yr (Long) 9 1,131,188 Sep-11 40,085 Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $121,571,324) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $153,193,000 Aug-11/4.7 $— Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 24,241,260 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 2,202,911 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 3,151,216 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 64,162 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 10,154,927 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 54,646,220 Jun-16/4.89 1,799,391 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 54,646,220 Jun-16/4.39 2,238,856 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 31,900,732 Sep-11/2.065 30,625 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 31,900,732 Sep-11/2.065 586,654 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 2,907,042 Oct-11/2.47 2,035 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 2,907,042 Oct-11/1.97 40,321 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 2,355,211 Jul-14/4.34 133,712 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 2,355,211 Jul-14/4.34 161,951 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 5,888,043 Jul-14/4.3725 327,004 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 5,888,043 Jul-14/4.3725 414,742 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 5,888,028 Jul-14/4.35 332,297 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 5,888,028 Jul-14/4.35 407,622 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 5,888,028 Jul-14/4.19 371,535 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 5,888,028 Jul-14/4.19 371,535 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 477,824 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 1,471,378 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 3,811,574 Jul-16/4.80 253,332 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 3,811,574 Jul-16/4.80 295,462 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 9,528,934 Jul-16/4.815 628,662 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 9,528,934 Jul-16/4.815 744,772 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 9,528,934 Jul-16/4.80 634,741 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 9,528,934 Jul-16/4.80 738,407 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 9,528,934 Jul-16/4.67 691,801 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 9,528,934 Jul-16/4.67 691,801 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 55,533,334 Jun-16/5.12 1,650,784 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 55,533,334 Jun-16/4.12 1,949,775 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 4,241,168 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 54,299,260 Jun-16/4.575 2,089,979 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 54,299,260 Jun-16/4.575 2,458,670 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 3,407,293 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 20,456 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. 108,707,964 Aug-11/4.29 82,618 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. 108,707,964 Aug-11/4.29 9,503,250 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 81,705 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 17,777,971 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 5,886,718 Jul-14/4.29 342,195 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 5,886,718 Jul-14/4.29 392,267 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 8,277,423 Jul-14/4.36 461,888 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 8,277,423 Jul-14/4.36 578,244 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 1,298,514 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 3,642,699 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 6,720,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 11,284,889 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 4,083,726 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 3,611,156 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 3,818,374 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 3,873,383 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,998,859 Jun-16/4.815 466,054 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,998,859 Jun-16/4.815 558,719 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 9,526,815 Jul-14/4.74 650,481 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 9,526,815 Jul-16/4.74 715,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 13,395,829 Jul-16/4.79 894,239 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 13,395,829 Jul-16/4.79 1,034,078 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $133,100,200 $(9,870) 7/8/13 3 month USD-LIBOR-BBA 0.68% $280,370 116,353,400 373,278 7/8/26 3.76% 3 month USD-LIBOR-BBA (4,320,230) Barclays Bank PLC 325,255,700 (67,457) 6/17/13 3 month USD-LIBOR-BBA 0.64% 497,503 120,616,300 (247,319) 6/17/21 3 month USD-LIBOR-BBA 3.2% 3,376,581 37,267,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (79,305) 245,814,000 — 7/12/13 3 month USD-LIBOR-BBA 0.7225% 725,551 60,429,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (83,189) 48,558,000 — 7/20/13 3 month USD-LIBOR-BBA 0.66% 75,067 1,387,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 13,339 7,584,000 — 7/20/41 3.888% 3 month USD-LIBOR-BBA (124,941) 13,322,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (166,951) 53,717,300 69,253 3/30/31 3 month USD-LIBOR-BBA 4.17% 4,947,942 38,842,700 (95,190) 7/22/20 2.86% 3 month USD-LIBOR-BBA (488,461) 932,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 17,775 5,814,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 180,888 9,204,000 — 7/28/13 0.635% 3 month USD-LIBOR-BBA (8,420) 446,000 — 7/28/41 3.9675% 3 month USD-LIBOR-BBA (13,533) 3,476,000 — 7/29/41 3 month USD-LIBOR-BBA 3.983% 115,821 20,320,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (248,717) 5,075,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 10,465,000 — 8/2/13 3 month USD-LIBOR-BBA 0.6425% — 17,113,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD-LIBOR-BBA 3.04% 91,687 209,983,300 30,621 10/14/14 1.05% 3 month USD-LIBOR-BBA (1,406,995) 843,882 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 10,949 337,553 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 3,850 22,504,000 1,415,502 7/26/21 4.5475% 3 month USD-LIBOR-BBA (1,879,746) 45,008,000 2,832,128 7/26/21 4.52% 3 month USD-LIBOR-BBA (3,647,026) Credit Suisse International 139,434,600 35,872 5/27/21 3 month USD-LIBOR-BBA 3.21% 4,681,845 48,991,100 112,306 3/14/41 4.36% 3 month USD-LIBOR-BBA (5,693,182) 56,900,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (302,708) 247,804,200 (50,698) 2/24/15 2.04% 3 month USD-LIBOR-BBA (10,627,756) Deutsche Bank AG 120,272,300 183,027 7/18/21 3 month USD-LIBOR-BBA 3.04% 1,643,211 14,703,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 196,464 9,760,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (8,543) 628,000 — 7/27/41 3 month USD-LIBOR-BBA 3.95% 17,090 843,882 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 10,616 271,704,300 47,904 12/31/14 1.91% 3 month USD-LIBOR-BBA (8,633,939) 129,589,900 193,303 5/13/21 3 month USD-LIBOR-BBA 3.28% 5,535,503 65,705,512 1,120,279 7/21/21 3.55% 3 month USD-LIBOR-BBA (2,662,986) Goldman Sachs International 20,755,000 — 7/1/14 1.105% 3 month USD-LIBOR-BBA (179,514) 19,571,900 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 297,587 257,630,500 (109,518) 7/20/16 3 month USD-LIBOR-BBA 1.79% 2,145,572 47,678,700 107,113 7/20/41 3.92% 3 month USD-LIBOR-BBA (960,128) 18,635,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (255,921) 2,271,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (56,880) 13,460,000 — 7/21/13 3 month USD-LIBOR-BBA 0.665% 22,044 34,317,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 48,050 14,193,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 196,176 85,000 — 7/25/41 3 month USD-LIBOR-BBA 3.9325% 2,056 38,724,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (54,221) 60,622,400 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (285,532) 155,580,026 (2,598,186) 7/25/21 3 month USD-LIBOR-BBA 3.58% 6,701,994 66,681,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 1,277,739 46,513,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (738,495) 113,182,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 96,808 14,653,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 363,021 19,660,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 11,668 4,456,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (108,503) 28,041,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 349,391 4,865,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 5,837,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 843,882 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — JPMorgan Chase Bank, N.A. 39,029,100 123,645 3/11/26 4.12% 3 month USD-LIBOR-BBA (3,736,436) 113,700,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (618,528) 41,300,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (230,867) 235,881,400 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (666,057) 843,695 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 10,353 1,186,335 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 17,647 47,992,000 3,007,899 7/26/21 4.46% 3 month USD-LIBOR-BBA (3,642,702) 47,992,000 3,013,898 7/26/21 4.525% 3 month USD-LIBOR-BBA (3,916,450) 71,988,000 4,555,581 7/27/21 4.745% 3 month USD-LIBOR-BBA (7,251,327) Total (E) Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $18,119,191 $— 1/12/36 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $129,037 6,809,269 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 59,108 7,120,910 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (74,846) 6,809,269 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 59,108 7,120,910 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (74,846) 7,145,241 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (75,102) Barclays Bank PLC 6,115,223 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (64,276) 1,666,314 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,514) 15,075,818 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (200,725) 15,122,556 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 176,058 36,677,685 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 207,433 23,914,212 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 135,236 34,120,932 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (454,300) 22,045,476 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 210,744 16,352,259 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 161,419 93,353,892 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,242,951) 94,711,878 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 934,936 7,053,098 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (62,768) 1,349,351 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,867) 10,016,759 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 86,951 7,120,910 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (74,846) 16,354,460 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 141,966 69,212,472 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (727,477) 6,931,422 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (72,855) 15,580,769 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (163,766) 16,011,356 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (168,292) 15,527,824 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 180,776 7,739,510 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (81,348) 46,641,031 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 460,411 18,667,136 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (196,206) 23,528,937 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (247,308) 7,792,811 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 76,926 1,463,625 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 14,752 1,638,296 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,661 5,313,033 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 50,790 3,851,691 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 36,820 3,299,065 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 18,658 Citibank, N.A. 6,626,874 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 57,525 92,542 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (824) 15,875,053 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (160,011) 23,158,257 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 228,604 Credit Suisse International 18,679,508 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 188,278 40,490,339 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 395,383 17,967,420 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 177,546 7,120,910 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (74,846) 6,809,269 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 59,108 13,054,756 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 137,216 7,145,639 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 63,591 7,141,126 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (62,802) Goldman Sachs International 9,108,689 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (95,739) 12,442,054 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 130,776 8,490,477 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 74,669 10,295,016 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 108,209 18,119,191 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (129,037) 4,945,850 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 42,933 10,888,887 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 114,451 54,043,007 177,329 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (240,865) 18,362,050 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (159,393) 18,086,588 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (157,002) 45,901,622 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 259,577 21,923,111 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (191,296) Total Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,353,404,567. (b) The aggregate identified cost on a tax basis is $1,725,911,470, resulting in gross unrealized appreciation and depreciation of $69,380,613 and $31,202,355, respectively, or net unrealized appreciation of $38,178,258. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $231,920 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $608,218,003 and $684,333,607, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $784,852,634 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. At close of the reporting period, the fund has deposited assets valued at $785,000 in a segregated account to cover margin requirements on open futures contracts. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $855,800,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $709,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $9,083,988 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $153,425,426 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $145,725,417, which includes $3,579,000 of segregated cash. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $121,457,210 $— Corporate bonds and notes — 351,880,384 — Foreign government bonds and notes — 1,627,589 — Mortgage-backed securities — 507,105,926 339,599 Municipal bonds and notes — 4,267,195 — Purchased options outstanding — 52,694,567 — Senior loans — 1,030,158 — U.S. Government Agency Mortgage Obligations — 233,739,638 — U.S. Treasury Obligations — 9,993,149 — Short-term investments 304,781,857 175,172,456 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $3,788,389 $— $— Written options — (141,351,572) — Interest rate swap contracts — (43,178,681) — Total return swap contracts — (265,781) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $100,435,796 $228,748,874 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
